IN THE
TENTH COURT OF APPEALS










 

No. 10-03-00358-CV
 
Ma-Stell, Inc.,
                                                                      Appellant
 v.
 
Anadarko E&P Company, LP
and Ogden Resources Corporation,
                                                                      Appellees
 
 

From the 85th District Court
Brazos County, Texas
Trial Court No. 54031-CV
 

MEMORANDUM  Opinion

 
Appellant has filed a motion to
dismiss this appeal.  See Tex. R.
App. P. 42.1(a)(1).  The parties have settled this matter.  Thus,
appellant’s motion to dismiss is granted.
 
PER CURIAM
 
Before Chief Justice
Gray,
          Justice
Vance, and
          Justice Reyna
Appeal dismissed
Opinion delivered and
filed September 14, 2005
[CV06]